Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 16, 2015

The Court of Appeals hereby passes the following order:

A16D0011. IN THE INTEREST OF J. R. P. AND J. R. P., CHILDREN.

      In this child dependency matter, former foster parent Tracy McAteer filed a
motion to intervene. The trial court denied the motion, and McAteer filed this
application for discretionary appeal. We lack jurisdiction.
      The denial of a motion to intervene is not a final, directly appealable order. See
Davis v. Deutsche Bank National Trust Co., 285 Ga. 22, 23 (673 SE2d 221) (2009);
Morman v. Board of Regents of the University System of Georgia, 198 Ga. App. 544
(402 SE2d 320) (1991). Accordingly, McAteer was required to follow the
interlocutory application procedures set forth in OCGA § 5-6-34 (b), which include
obtaining a certificate of immediate review from the trial court, to obtain appellate
review at this time. See Murphy v. Murphy, 322 Ga. App. 829 (747 SE2d 21) (2013)
(dismissing appeal from recusal order based on failure to follow the interlocutory
appeal procedure). Although McAteer filed an application for discretionary appeal
pursuant to OCGA § 5-6-35, compliance with that procedure does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832 (471 SE2d
213) (1996). McAteer’s failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     09/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.